Citation Nr: 1525773	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-33 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The appellant had alleged service with the Philippine Army and Recognized Guerrillas from April 1941 to April 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  In August 2013, the Board denied the claim, and the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court vacated the Board's decision and remanded the mater for further proceedings consistent with their decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court held that VA failed to fulfill its duty to assist when it failed to submit "all documents submitted by the appellant" regarding his alleged service in the Philippine Army to the National Personnel Records Center.  For example, the Court found that there was no evidence that the appellant's "enlistment document" was submitted to the National Personnel Records Center.  Hence, further development is required.

Further, the Court noted that in Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008) and Tagupa v. McDonald, 27 Vet.App. 95 (2014), it was held that the plain language of 38 C.F.R. § 3.203(c) (2014) requires that verification of the appellant's service must be made by the Department of the Army, and not the National Personnel Records Center.  Notwithstanding the referenced precedent, the Court stated that their remand still required "verification of the appellant's service with the NPRC and the Department of the Army."  Accordingly, further development is in order.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO shall contact the Department of the Army and the National Personnel Records Center, and request that they verify the appellant's alleged service with the Philippine Army and Recognized Guerrillas from April 1941 to April 1946.  The RO must forward to the Department of the Army and the National Personnel Records Center ALL documents submitted by the appellant in support of his claimed service.  

2.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied they must issue a supplemental statement of the case and afford the appellant a reasonable period of time within which to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




